DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-12, and 15-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hosseini et al. (US 2019/0394822).
With regard to claim 1 and 15, Hosseini teaches:  A method (see figure 18)/A user equipment (UE) (see figure 10), comprising: 
a transceiver (paragraphs 151 and 154); and 
a processor configured to (paragraphs 151 and 157(: 
receive, by the transceiver, a scheduling of an uplink (UL) signal on a target cell that collides with a UL signal on a source cell (paragraphs 152 and 212-213: see steps 1805-1810 in figure 18); 
determine a cancellation time for dropping the UL signal on the source cell (paragraphs 102-103, and  213-217: determine the overlapping time between first set of time resources and second set of time resources); and 
drop at least a portion of the UL signal on the source cell based on the determined cancellation time (paragraphs 103, 143, and 218-219: see step 1835 in figure 18).  

    PNG
    media_image1.png
    780
    476
    media_image1.png
    Greyscale

With regard to claim 2 and 16, Hosseini teaches:  wherein the cancellation time is determined based on two numerologies (paragraphs 96-97 and 101: NR TTI and LTE TTI).  

With regard to claim 3 and 17, Hosseini teaches: wherein the processor is configured to drop at least a portion of the UL signal on the source cell by dropping a portion of the UL signal on the source cell that occurs after the determined cancellation time (paragraphs 111 and 218-219:
 Although described as dropping the entire first uplink transmission 415 (e.g., the entire slot), in some cases the UE may drop a portion of the first uplink transmission 415. For instance, the UE may drop the overlapping symbols of the first uplink transmission 415 (e.g., the symbols that are scheduled for both uplink transmissions).).  

With regard to claim 4 and 18, Hosseini teaches: wherein the processor is further configured to determine a time gap between the UL signal on the source cell and a physical downlink control channel (PDCCH) scheduling the UL signal of the target cell, wherein the processor is configured to drop the portion of the UL signal on the source cell when the time gap is greater than the cancellation time (paragraphs 100-103 and 105-106: see figures 3-4).  

    PNG
    media_image2.png
    489
    751
    media_image2.png
    Greyscale

With regard to claim 5 and 19, Hosseini teaches: wherein the time gap is determined as a duration between a last symbol of the PDCCH scheduling the UL of the target cell to a first symbol of the UL signal of the source cell (paragraphs 101 and 113-115).  
With regard to claim 6 and 20, Hosseini teaches: wherein the processor is configured to drop at least a portion of the UL signal of the source cell by dropping all of the UL signal of the source cell when the UL signal on the source cell starts after the determined cancellation time (paragraphs 111 and 218-219:
 Although described as dropping the entire first uplink transmission 415 (e.g., the entire slot), in some cases the UE may drop a portion of the first uplink transmission 415. For instance, the UE may drop the overlapping symbols of the first uplink transmission 415 (e.g., the symbols that are scheduled for both uplink transmissions).).  

With regard to claim 7 and 21, Hosseini teaches: wherein the processor is further configured to determine a physical uplink shared channel (PUSCH) preparation time based on a PUSCH processing capability and a time duration corresponding to a subcarrier spacing (SCS) configuration (paragraphs 85-87, 97, 115-116, and 214: eCCs have different SCS configurations).  

With regard to claim 8 and 22, Hosseini teaches: wherein the processor is configured to drop at least a portion of the UL signal on the source cell by dropping a portion of the UL signal on the source cell that occurs after the determined PUSCH preparation time and the determined time duration (paragraphs 101-106 and 214-219).  
With regard to claim 9 and 23, Hosseini teaches:  wherein the SCS configuration corresponds to the smallest SCS configuration between an SCS configuration of a physical downlink control channel (PDCCH) carrying the scheduling of the UL signal on the target cell and the SCS configuration of the UL signal on the source cell.  
With regard to claim 10 and 24, Hosseini teaches: wherein the processor is further configured to determine a first time duration of symbols corresponding to a physical downlink shared channel (PDSCH) processing time for a user equipment (UE) processing capability and a second time duration of symbols corresponding to a physical uplink shared channel (PUSCH) preparation time for the UE processing capability (paragraphs 97 and 119: processing timeline  (n+4) in LTE will include downlink and uplink).  
With regard to claim 11 and 25, Hosseini teaches:  wherein the processor is configured to drop at least a portion of the UL signal on the source cell by dropping a portion of the UL signal on the source cell that occurs after the first time duration and after the second time duration (paragraphs 103, 119 and 218-219).  
With regard to claim 12 and 26, Hosseini teaches: wherein the first time duration and the second time duration correspond to the smaller of a subcarrier spacing (SCS) configuration for a PDSCH on the target cell and an SCS configuration for the UL signal on the source cell (paragraphs 85-87: Since duration is associated with subcarrier spacing and duration is flexible, then the longer duration has a small SCS and short duration has bigger than SCS than the longer duration.).  
[0086] In some cases, an eCC may utilize a different symbol duration than other CCs, which may include use of a reduced symbol duration as compared with symbol durations of the other CCs. A shorter symbol duration may be associated with increased spacing between adjacent subcarriers. A device, such as a UE 115 or base station 105, utilizing eCCs may transmit wideband signals (e.g., according to frequency channel or carrier bandwidths of 20, 40, 60, 80 MHz, etc.) at reduced symbol durations (e.g., 16.67 microseconds). A TTI in eCC may include one or multiple symbol periods. In some cases, the TTI duration (that is, the number of symbol periods in a TTI) may be variable.
[0087] Wireless communications systems such as an NR system may utilize any combination of licensed, shared, and unlicensed spectrum bands, among others. The flexibility of eCC symbol duration and subcarrier spacing may allow for the use of eCC across multiple spectrums. In some examples, NR shared spectrum may increase spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across the frequency domain) and horizontal (e.g., across the time domain) sharing of resources.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 13-14 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. (US 2019/0394822) in view of Chen et al. (US 2018/0176937).

With regard to claim 13 and 27, Hosseini teaches: wherein the processor is further configured to determine a time gap, wherein the processor is configured to drop the portion of the UL signal on the source cell when the time gap is greater than the cancellation time (paragraphs 100-103 and 105-106: see figures 3-4).   
Although Hosseini discloses the gap/window between the downlink transmission and uplink transmission (see figure 3), Hosseini fails to explicitly teach a time gap between the UL signal on the source cell and a physical downlink shared channel (PDSCH) conveying a random access channel (RACH) response (RAR) message.  
Similar to Hosseini, Chen teaches adjusting/prioritizing the uplink transmission if two uplink transmission collide/overlap with each other (figure 12). In the system of Chen, the uplink grants for uplink resources can be transmitted via PDCCH (DCI) or Random Access Response (RAR) (paragraph 44).  
[0044] In order to transmit on the UL-SCH the MAC entity must have a valid uplink grant (except for non-adaptive HARQ retransmissions) which it may receive dynamically on the PDCCH or in a Random Access Response or which may be configured semi-persistently or preallocated by RRC.
Since both systems discloses the process of receiving uplink grants to perform uplink transmissions, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to receive uplink grants in random access response message as taught by Chen in the system of Hosseini in order to improve network efficiency (Chen: paragraph 161).   Thus, the system of Hosseini and Chen can have the time gap between the UL signal on the source cell and a physical downlink shared channel (PDSCH) conveying a random access channel (RACH) response (RAR) message as disclosed in claimed invention.  

With regard to claim 14 and 28, Hosseini, teaches: wherein the time gap is determined as a duration between a last symbol of the PDSCH conveying the RAR message to a first symbol of the UL signal of the source cell (paragraphs 101 and 113-115: ).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Awoniyi-Oteri et al. (US 2021/0105797: see figure 7A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS SMITH/           Primary Examiner, Art Unit 2419